Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-23, drawn to a proton treatment system having mean for rotating bending magnet to deliver a proton beam between a first position in a first treatment room and a second position in a second treatment room, classified in CPC A61N 5/1079.
II.	Claim 24, drawn to an upright positioning mechanism to be used with a proton treatment system, which is structured to support the patient and provide six degrees of freedom in movement within a treatment room, classified in A61N 5/1069.
III.	Claim 25, drawn to a method of performing three-dimensional image reconstruction having reconstructing a series of images of a target area of the patient into three-dimensional volumetric representations, classified in A61N 5/1037.
The inventions are distinct, each from the other because:
Inventions I-III are distinct, each of the inventions I-III recites the limitations not recited in the other invention. The differing limitations make the inventions I-III patentably distinct from one another, i.e., a reference that anticipates or makes obvious 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
A telephone call was made to Andrew C. Lake on 09-13-2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881